Citation Nr: 1417865	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  08-09 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a cervical spine condition.

4. Entitlement to service connection for a right shoulder condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from January 1974 to May 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2012, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge at the RO.  A transcript of this hearing is associated with the claims file.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that his claimed bilateral hearing loss, tinnitus, cervical spine and right shoulder disabilities are the result of injuries sustained during a head-on collision during service, which occurred on May 21, 1977.

The Veteran's enlistment examination is not associated with the claims file.  In that regard, there is no indication that the Veteran's service personnel records have been requested or associated with the claims file.  As his service personnel records may contain a copy of his enlistment examination, additional development efforts are necessary to attempt to obtain the Veteran's complete service personnel records.

As to the Veteran's claimed hearing loss and tinnitus disabilities, the Veteran's DD Form 214 for his period of active service dating from December 1976 to June 1981 shows that his military occupational specialty was an administrative clerk.  It further shows that he received his second Rifle Expert Badge and a Pistol Sharpshooter Badge.  His available service treatment records show a diagnosis of otitis media in February and March 1979 and contain multiple notations of abnormal findings of his tympanic membranes in November 1976, February 1978, February 1979, and March 1979.  In March 1979, there was puss in his right ear canal.  In November 1979, he complained of ear drainage, however, his tympanic membranes were clear and intact bilaterally.  Audiometric testing during separation examination in April 1981 showed some degree of hearing loss in the right ear at 4000 Hertz and in the left ear at 3000 Hertz.

During the hearing the Veteran testified that he noticed a decrease in his hearing and the presence of tinnitus following his involvement in a motor vehicle accident on May 21, 1977, and that his claimed bilateral hearing loss and tinnitus have continued to worsened since.  To date, the Veteran has not been afforded a VA audiology examination to determine the nature and etiology of his claimed bilateral hearing loss and tinnitus disabilities.  As there is some indication that the Veteran may have current bilateral hearing loss and tinnitus disabilities related to military noise exposure to artillery fire and/or illness during service, the Veteran must be afforded a VA examination to determine the nature and etiology of his claimed disabilities.   

As to the Veteran's claimed neck and right shoulder disability, his service treatment records show that following his involvement in a motor vehicle accident on May 21, 1977, he experienced muscle spasms, limited range of motion of his neck, right-sided neck pain with radiation down to the right anterior deltoid area, and right shoulder pain.  On May 24, 1977, the Veteran reported that he received initial treatment at a civilian hospital where he was told he had a fracture in his neck, however, his service treatment records in May 1977 state that x-ray of his neck was read as negative.  Diagnostic impressions during service included paravertebral muscle spasm (May 31, 1977, June 1, 1977, and August 1977), right supra scapular bursitis with right shoulder and cervical spine pain and muscle spasm (September 1977).  In October 1977, a trigger point was noted in the right scapular region.  Diagnostic assessment was rule out entrapment.  Nerve conduction study of the right supra scapular nerve to the supraspinatus muscle was read as borderline normal.  EMG testing of the muscles of the right shoulder showed no evidence of denervation potential.  On separation examination in April 1981, the Veteran's spine and other musculoskeletal system was reported as normal on clinical evaluation.

Post-service VA and private treatment records show that following the Veteran's discharge from service, he worked in construction from 1981 to 2005 as a pipefitter, plumber, brick mason, and carpenter.  In 1996, he underwent ulnar shortening.  On November 10, 2003, he sustained a work-related spine injury when he stood up suddenly on a ladder and stuck his head on the ceiling.  Imaging of the Veteran's cervical spine in April 2004 showed severe degenerative disc disease and disc herniation affecting levels C4-C7.  In June 2004, Dr. RJA, M.D., attributed the Veteran's cervical spine symptoms to his November 2003 work injury, which he stated caused compression of the Veteran's cervical and lumbar spine.  He also stated that it is not unusual for people with degenerative disc disease of the spine to become symptomatic after an injury such as the Veteran's November 2003 wok-related injury.  In a June 2005 statement, Dr. CCC, M.D., stated that diagnostic studies performed subsequent to work-related injury showed very significant preexisting degenerative disc disease and some areas of disc herniation or probable disc protrusion.  He opined that the effects of the Veteran's work-related injury had resolved by April 2004.

In June 2011, the Veteran was afforded VA spine and joints examinations to determine the nature and etiology of his claimed cervical spine and right shoulder disabilities.  The examiner opined that the Veteran's cervical degenerative disc disease with cervical muscle spasm is less likely than not due to or a result of his military service.  He reasoned that the Veteran sustained a post-service work-related injury of his neck and back and subsequent MRI evaluation of his spine showed degenerative disc disease with impingement of the nerve roots bilaterally, but seemingly worse on the right.  While the Veteran was seen for numerous times during service for muscle spasm in his neck following a motor vehicle accident, he was able to return to duty.  The examiner opined that it is unlikely that if the Veteran had a severe neck injury as revealed in the 2004 MRI report, that he would not have been able to return to work.  He stated that the Veteran's right shoulder impingement would cause his right arm symptoms.  Thus, he opined that it is less likely as not that the Veteran's claimed neck and right shoulder disabilities are related to his involvement in a motor vehicle accident during service and more likely as not related to his post-service work-related injury.  The examiner did not, however, address the conflicting medical opinions of record as noted above, or state the significance, if any, as to why degenerative disc disease was reportedly worse on the right side on MRI of the Veteran's cervical spine in April 2004.  In that regard, the Veteran testified that he was told that his work-related injury in 2004 aggravated a preexisting cervical spine disability.  As such, it is necessary to obtain an addendum opinion for the purpose of clarification.  

Finally, the Veteran testified that he has received VA treatment for his claimed disabilities since his discharge from service; however, the earliest post-service VA treatment records associated with the claims file are dated in 2003.  As such, VA treatment records dating prior to 2003 should be requested from all identified VA facilities.  

Accordingly, the case is REMANDED for the following action:

1. Contact all appropriate records repositories, to include the USMC Headquarters and the National Personnel Records Center (NPRC), and request the Veteran's complete service personnel records pertaining to his active duty service dating from January 1974 to June 1981, to specifically include copies his DD Forms 214 for each period of service, line of duty determinations, physical profiles, and any service enlistment examinations.  All pertinent follow up must be completed and all records requests and responses received must be documented in the claims file.

2. Obtain any outstanding VA treatment records relevant to the claims on appeal dating since the Veteran's discharge from active service in June 1981 from the Hampton VAMC and the Central and South Texas VA Health Care Systems as alluded to during the December 2012 Travel Board hearing.  All pertinent follow up must be completed and all records requests and responses received must be documented in the claims file.

Also request that the Veteran complete and submit authorization necessary to enable VA to obtain any private treatment records from his private primary care physician, Dr. Rourke as alluded to in an April 2003 VA treatment note dating from approximately 2000.  All pertinent follow up must be completed and all records requests and responses received must be documented in the claims file.

3. After all identified VA treatment records have been obtained to the extent possible, schedule the Veteran for a VA audiology examination with an audiologist to determine the nature and etiology of his claimed bilateral hearing loss and tinnitus disabilities.   The claims file, to include any electronic records contained in Virtual VA and VBMS and a copy of this REMAND, must be provided to the examiner for review in conjunction with the examination.  The examiner should elicit a complete history of the Veteran's claimed bilateral hearing loss and tinnitus disabilities from the Veteran.  All tests and studies deemed appropriate should be conducted and the results should be reported in detail.  

Based on a review of the record, the Veteran's documented and reported contentions regarding his claimed bilateral hearing loss and tinnitus disabilities, and examination of the Veteran, the examiner should provide a medical opinion as to whether it is it at least as likely as not (i.e., a 50 percent or greater likelihood) that any current hearing loss and tinnitus disabilities had their onset during or manifested to a compensable degree within one year of discharge from service or if such disabilities are otherwise related to any injury, event, or illness during service, to include his exposure to noise from artillery fire and episodes of otitis media therein.    The examiner must acknowledge and discuss any threshold shifts in the Veteran's hearing acuity during service and state whether such represents a causal relationship between any current hearing loss disability and any incident of his military service.   

The examiner should report the rationale for any opinion expressed, and reconcile any opinion with the evidence of record and cite to the record as appropriate. 

4. Also obtain a VA medical opinion from an appropriate examiner as to the nature and etiology of the Veteran's cervical and right shoulder disabilities.  The claims file, to include any electronic records in Virtual VA and VBMS, must be made available to and reviewed by the examiner.  Based on a review of the claims file, the Veteran's reported and documented history of his claimed cervical spine disability and the Veteran's contentions, the June 2004 statement of Dr. RJA and the June 2005 statement of Dr. CCC alluding to the existence of degeneration in the cervical spine prior to the November 2003 work-related injury, the examiner should identify any cervical spine and right shoulder disability diagnosed and express an opinion as to whether any diagnosed cervical spine and right shoulder disorder at least as likely as not (50 percent or more probable) had onset during or is etiologically related to any incident of the Veteran's military service, to include his head on collision during service on May 21, 1977 with subsequent complaints of neck and right shoulder pain, radiation, and spasm. 

The examiner should report the rationale for any opinion expressed, and reconcile any opinion with the evidence of record (to include the opinions suggesting that cervical spine degenerative disc disease preexisted the Veteran's November 2003 work-related injury) and cite to the record as appropriate.

5. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the Veteran's claims.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After adequate opportunity for response, the case must be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



